DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from the applicant on June 1, 2022.
Claim 11 has been cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wright (US 4,998,900).
Wright discloses the same watercraft as claimed, as shown in Figures 1-16, which is comprised of a hull, defined as Part #10, having a bow end, defined as Part #12, a stern end, defined as Part #16, and two opposing lateral sides, defined as Parts #14 and 18, and a structure, as shown in Figures 1-2, having two sides or members, defined as Parts #24 and 28, which extend upwardly from said two opposing lateral sides and extend outwardly beyond said vessel, as shown in Figure 2, where said structure curves inwardly until said two sides or members are above said vessel in order to form a U-shape or horseshoe shape that is an inherently unstable shape when inverted, as shown in Figures 11-12, so that said watercraft is self-righting.  Said structure is substantially rigid, as shown in Figures 1-3, and is located near said bow end and said stern end of said hull, as shown in Figure 1.  Said hull also has a rounded topside, as shown in Figures 1-2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Von Der Goltz (US 8,869,724).
Wright, as set forth above, discloses all of the features claimed except for the use of a solar array that is positioned on a main hull.
Von Der Goltz discloses a water vehicle in the form of a trimaran, as shown in Figures 1A-10, which is comprised of a main hull, defined as Part #102, and a roof, defined as Part #134, as shown in Figures 1A-C,  where an array of solar cells, defined as Part #436, can be mounted to said main hull above said roof, as shown in Figure 4A.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize an array of solar cells that is mounted on a main hull, as taught by Von Der Goltz, in combination with the watercraft as disclosed by Wright for the purpose of providing a watercraft with means to collect solar energy.
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Riggs (US 8,123,577).
Wright, as set forth above, discloses all of the features claimed except for the use of a watercraft that is autonomous and comprises one or more sensors.
Riggs discloses an autonomous vehicle, as shown in Figures 1-61, with a main hull and a pair of outrigger hulls, each defined as Part #110, where said vehicle includes a plurality of sensors that are mounted on a sensor tower, defined as Part #134, as shown in Figure 1.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize an autonomous vehicle with a plurality of sensors, as taught by Riggs, in combination with the watercraft as disclosed by Wright for the purpose of providing a watercraft that is functional and navigable without a crew.

Allowable Subject Matter
Claims 4, 5, 7, 12-13 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6, 8-10 and 14-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




June 7, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617